



EXHIBIT 10.39






FIRST AMENDMENT, dated as of March 22, 2016 (this "Amendment"), to the Amended
and Restated Credit Agreement dated as of February 11, 2015 (the "Credit
Agreement"), among Ralph Lauren Corporation (the "Parent Borrower"), Acqui Polo
C.V., RL Finance B.V. (formerly known as Polo Fin B.V.) and Ralph Lauren Asia
Pacific Limited (together with the Parent Borrower, the "Borrowers"), the
lenders from time to time parties thereto (collectively, the "Lenders"),
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto.
W I T N E S S E T H :
WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement;
WHEREAS, the Borrowers have requested that the Credit Agreement be amended as
set forth herein; and
WHEREAS, the Lenders are willing to agree to such amendment on the terms set
forth herein;
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, terms which are defined in the
Credit Agreement and used herein (and in the recitals hereto) as defined terms
are so used as so defined.


2.Amendments to the Credit Agreement.


(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical order:


"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"EEA Financial Institution" means (a) any financial institution established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which


 
1
 

--------------------------------------------------------------------------------





is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b) The following definitions set forth in Section 1.01 of the Credit Agreement
are hereby amended by deleting the stricken text and adding the
double-underlined text below as follows:
"Adjusted Debt" means, for any date, all Indebtedness of the Parent Borrower and
its Subsidiaries (computed on a consolidated basis) outstanding on such date
plus 800 400% of Consolidated Lease Expense for the period of four consecutive
Fiscal Quarters ended on such date.
"Consolidated EBITDAR" means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary or
non-recurring non-cash expenses or losses (including any noncash impairment of
assets, and, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash losses on
sales of assets outside of the ordinary course of business and including
non-cash charges arising from the application of Statement of Financial
Accounting Standards No. 142 (or the corresponding Accounting Standards
Codification Topic, as applicable) and , (f) Consolidated Lease Expense, (g)
charges incurred during such period in connection with restructuring or
reorganization changes, including without limitation post-closing restructuring,
reorganization and/or integration charges or costs, and (h) non-recurring fees
and expenses relating to consummated Permitted Acquisitions or other
acquisitions of property or a series of related acquisitions of property,
provided that for purposes of clause (g) and this clause (h) the aggregate
amount of such charges, fees and expenses shall not exceed in any rolling four
quarter period an amount equal to 15% of Consolidated EBITDAR for such period
and minus, (x) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income, (ii) any extraordinary
or non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the


 
2
 

--------------------------------------------------------------------------------





statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (iii) income tax credits
(to the extent not netted from income tax expense) and (y) any cash payments
made during such period in respect of items described in clause (e) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected as a charge in the statement of Consolidated Net Income,
all as determined on a consolidated basis in accordance with GAAP.
For the purposes of calculating Consolidated EBITDAR for any period of four
consecutive fiscal quarters (each, a "Reference Period") pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period the Parent Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDAR for such Reference Period shall
be reduced by an amount equal to the Consolidated EBITDAR (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDAR (if negative) attributable thereto for such Reference Period, and (ii)
if during such Reference Period the Parent Borrower or any Subsidiary shall have
made a Material Acquisition, Consolidated EBITDAR for such Reference Period
shall be calculated after giving pro forma effect thereto (taking into account
(A) such cost savings as may be determined by the Parent Borrower in a manner
consistent with the evaluation performed by the Parent Borrower in deciding to
make such Material Acquisition, as presented to the Parent Borrower's Board of
Directors, provided that the Parent Borrower may take into account such cost
savings only if it in good faith determines on the date of calculation that it
is reasonable to expect that such cost savings will be implemented within 120
days following the date of such Material Acquisition (or in the case of any
calculation made subsequent to such 120th day, that such cost savings have, in
fact, been implemented) and (B) all transactions that are directly related to
such Material Acquisition and are entered into in connection and substantially
contemporaneously therewith) as if such Material Acquisition occurred on the
first day of such Reference Period. As used in this definition, "Material
Acquisition" means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
of a business or operating unit of a business, (ii) all or substantially all of
the common stock or other Equity Interests of a Person or (iii) in any case
where clauses (i) and (ii) above are inapplicable, the rights of any licensee
(including by means of the termination of such licensee's rights under such
license) under a trademark license to such licensee from the Parent Borrower or
any of its Affiliates (the "Acquired Rights"), and (b) involves the payment of
consideration by the Parent Borrower and its Subsidiaries in excess of
$50,000,000; "Material Disposition" means any Disposition of property or series
of related Dispositions of property that yields gross proceeds to the Parent
Borrower or any of its Subsidiaries in excess of $50,000,000. In making any
calculation pursuant to this paragraph with respect to a Material Acquisition of
a Person, business or rights for which quarterly financial statements are not
available, the Parent Borrower shall base such calculation on the financial
statements of such Person, business or rights for the then most recently
completed period of twelve consecutive calendar months for which such financial
statements are available and shall deem the contribution of such Person,
business or rights to Consolidated EBITDAR for the period from the beginning of
the applicable Reference Period to the date of such Material Acquisition to be
equal to the product of (x) the number of days in such period divided by 365
multiplied by (y) the amount of Consolidated EBITDAR of such Person, business or
rights for the twelve-month period referred to above (calculated on the basis
set forth in this definition). In making any calculation pursuant


 
3
 

--------------------------------------------------------------------------------





to this paragraph in connection with an acquisition of Acquired Rights to be
followed by the granting of a new license of such Acquired Rights (or any rights
derivative therefrom), effect may be given to such grant of such new license (as
if it had occurred on the date of such acquisition) if, and only if, the Parent
Borrower in good faith determines on the date of such calculation that it is
reasonable to expect that such grant will be completed within 120 days following
the date of such acquisition (or in the case of any calculation made subsequent
to such 120th day, that such grant has, in fact, been completed).
"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund all or any portion
of its Loans, (ii) fund all or any portion of its participation in a Letter of
Credit or (iii) pay over to any other Credit Party any other amount required to
be paid by it hereunder that is not subject to a good faith dispute, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender's good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Parent Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
all or any of its funding obligations under this Agreement (unless such writing
or public statement indicates that such position is based on such Lender's good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party's receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event or (e) has become the subject of a Bail-In Action.
(c)Section 2.19 of the Credit Agreement is hereby amended by adding the phrase
"or a Bail-In Action" immediately following the phrase "a Bankruptcy Event" in
clause (i) of the penultimate paragraph of such Section.


(d)The following shall be added as a new Section 3.13 to the Credit Agreement:


SECTION 3.13. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
(e)The following shall be added as a new Section 10.18 to the Credit Agreement:


SECTION 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent


 
4
 

--------------------------------------------------------------------------------





such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
3.Effectiveness of Amendment. This Amendment shall become effective as of the
date first written above upon the satisfaction of the following conditions:


(a) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrowers, the Administrative Agent and the Required
Lenders; and
(b)the Administrative Agent shall have received all fees and all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be paid by the Parent Borrower to the Administrative Agent
under Section 10.03 of the Credit Agreement.


4.Representations and Warranties.


(a) The representations and warranties made by any Loan Party in or pursuant to
the Loan Documents are true and correct in all material respects (or, in the
case of any representation and warranty qualified by materiality, in all
respects) on and as of the date hereof (other than such representations as are
made as of a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date (or, in the case of any representation and warranty qualified by
materiality, in all respects as of such earlier date).


(b)Both before and after giving effect to this Amendment, no Default shall have
occurred and be continuing.


5.Continuing Effect; No Other Amendments. From and after the effectiveness of
this Amendment, each reference to "hereof", "hereunder", "herein" and "hereby"
and each other similar


 
5
 

--------------------------------------------------------------------------------





reference and each reference to "this Agreement" and each other similar
reference contained in the Credit Agreement shall refer to the Credit Agreement
as amended hereby. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Administrative Agent or the
Lenders under the Credit Agreement or under any other Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.


6.Counterparts. This Amendment may be executed in any number of counterparts by
the parties hereto (including by facsimile or electronic transmission), each of
which counterparts when so executed shall be an original, but all the
counterparts shall together constitute one and the same instrument.


7.Headings. Section and subsection headings in this Amendment are for
convenience of reference only, and are not part of, and are not to be taken into
consideration in interpreting, this Amendment.


8.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


























 
6
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
RALPH LAUREN CORPORATION




By: /s/ Robert Westreich
Name: Robert Westreich
Title: Assistant Secretary




ACQUI POLO C.V.
By: Acqui Polo GP, LLC, its General Partner




By: /s/ Robert Westreich
Name: Robert Westreich
Title: Corporate Senior Vice President, Treasurer and
Secretary




By: PRL Netherlands Limited, LLC,
its Limited Partner




By: /s/ Robert Westreich
Name: Robert Westreich
Title: Corporate Senior Vice President, Treasurer and
Secretary


RL FINANCE B.V.




By: /s/ Robert Westreich
Name: Robert Westreich
Title: Director




RALPH LAUREN ASIA PACIFIC LIMITED




By: /s/ Robert Westreich
Name: Robert Westreich
Title: Director


 
7
 

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender




By: /s/ Devin Roccisano
Name: Devin Roccisano    
Title: Vice President












































































 
8
 

--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,
as a Lender




By: /s/ Joseph Gricco
Name: Joseph Gricco
Title: Vice President














































































 
9
 

--------------------------------------------------------------------------------





Barclays Bank PLC,
as a Lender




By: /s/ John Davey
Name: John Davey
Title: Director
Executed in New York












































































 
10
 

--------------------------------------------------------------------------------





The Northern Trust Company,
as a Lender




By: /s/ Andrew Holtz
Name: Andrew Holtz
Title: Senior Vice President














































































 
11
 

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender




By: /s/ John Falke
Name: John Falke
Title: Senior Vice President














































































 
12
 

--------------------------------------------------------------------------------





HSBC Bank USA, N.A.,
as a Lender




By: /s/ Brian Gingue
Name: Brian Gingue
Title: Senior Vice President














































































 
13
 

--------------------------------------------------------------------------------





Sumitomo Mitsui Banking Corporation,
as a Lender




By: /s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director














































































 
14
 

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Jerry Li
Name: Jerry Li
Title: Authorized Signatory














































































 
15
 

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By: /s/ Ming K. Chu
Name: Ming K. Chu
Title: Director


By: /s/ Virginia Cosenza
Name: Virginia Cosenza
Title: Vice President




 
16
 